Citation Nr: 0119524	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  94-13 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for retinitis pigmentosa.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from January 1979 until 
August 1982.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 1992 
rating decision of the Roanoke, Virginia Regional Office (RO) 
which denied service connection for retinitis pigmentosa.

This case was remanded by decisions of the Board dated in 
March 1996 and August 1999, and is once before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Retinitis pigmentosa was not definitively diagnosed in 
service.  There were findings thought suggestive of retinitis 
pigmentosa, but it was not clinically established.

3.  The clinical evidence during service and thereafter do 
not demonstrate that retinitis pigmentosa was related to 
service, or if pre-existed such service, progressed beyond 
the natural progress of the disorder during service.


CONCLUSION OF LAW

Retinitis pigmentosa was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1153 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.306 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
on the part of the VA is needed in order to comply with its 
statutory duty to assist the veteran with the development of 
facts pertinent to his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312- 13 (1991).  He has been provided with 
notice of evidence needed to establish his claim, and has 
been provided all pertinent legal criteria.  Moreover, the 
case has been remanded for development on two occasions and 
VA examinations have been conducted.  There is no showing of 
additional evidence that could be sought or obtained that 
would produce a different outcome in this case.  Thus, there 
has been sufficient notice and development.  There is no 
indication of other records that might be available that 
could be obtained.  It is noted that information sufficient 
to locate medical records of reported pre-service eye 
treatment has not been provided.  Thus the Board will 
consider the instant claim based on the evidence of record.

The veteran asserts that he now has retinitis pigmentosa 
which first became manifest in service, or that if pre-
existing service, that it progressed to an abnormal degree 
during that period.  It is thus contended that service 
connection for retinitis pigmentosa is warranted and should 
be granted by the Board.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131.  A veteran is 
presumed to be in sound condition when examined and accepted 
into the service except for defects or disorders noted when 
examined and accepted for service or where clear and 
unmistakable evidence establishes that the injury or disease 
existed before service.  38 U.S.C.A. § 1132 (West 1991); 38 
C.F.R. § 3.304(b) (1998); Crowe v. Brown, 7 Vet. App. 238 
(1994).

In Crowe, the Court indicated that the presumption of 
soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such conditions 
as are recorded in examination reports, and that history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1). Crowe, 7 Vet. App. at 
245.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 
§ 3.306(b). 

Review of the service medical records in this case reflects 
that upon examination in May 18, 1978 for entrance into 
service, the veteran denied any problems with his eyes.  When 
examined, his vision was recorded as 20/400 in the right eye 
and 20/30 on the left.  Near vision was noted to be J16 on 
the right and J4 on the left.  The summary of defects 
referred to both distant and near vision, and indicated that 
he would be referred to an ophthalmologist for consultation.  
The record reflects that the consultation report, if 
accomplished, is not available for review.  It is recorded on 
the initial entrance examination report, however, that 
refraction was performed on May 23rd, and that the 
appellant's vision was correctable to 20/200 and J-6 in the 
right eye and 20/20- and J1 in the left eye.  A physical 
profile of 2 was assigned for the appellant's eyes.

The veteran was seen in sick bay in January 1980 with a two 
inch laceration of the forehead as the result of falling 
while intoxicated.  He was X-rayed and a skull series was 
negative.  The wound was cleansed and sutured.  He was 
admitted two days later for what was diagnosed as cellulitis 
of the face.  There was obvious facial edema, specifically on 
the right side, from the hairline to the jawline with 4+ 
pitting edema associated with minimal erythema.  Fundoscopic 
and ocular examination on the right was reported to be 
entirely normal.  Following administration of bedrest and 
antibiotic therapy, the appellant was discharged some five 
days later.

Service medical records indicate that on October 3, 1980, the 
veteran was brought in from night exercises with complaints 
of not being able to see in the dark.  He was reported to 
have given a history of 'lazy eye' and 'astigmatism' and 
related that he had worn glasses for years but had quit 
wearing them at age nine.  He indicated that he had trouble 
passing the eye examination upon service entrance.  Physical 
examination revealed visual acuity of 20/400 on the right and 
20/40 on the left.  It was noted that the veteran would be 
afforded an ophthalmology consultation upon his return to 
another station.  On October 5, 1980, it was reported that 
the appellant was issued a "chit" for night blindness.

A referral sheet for an ophthalmology consultation dated on 
October 16, 1980 noted that the appellant was seeking an 
evaluation for night blindness.  It was reported that he had 
had right constant exotropia with second degree amblyopia 
since childhood, and that there was a family history of night 
blindness in his mother and a brother.  It was noted that the 
veteran also had bilateral minimal bone spicule appearance 
and pigment disturbance at the mid periphery.  A provisional 
diagnosis of possible retinitis pigmentosa was rendered.  
Upon ophthalmology consultation on October 20, 1980, it was 
recorded that the veteran stated that he had had bad night 
blindness since he was five years old.  A series of visual 
field diagnostics were performed but were reported to be 
totally unreliable because of poor patient fixation 
throughout the fields.  Examination of the fundus revealed 
findings which included some pigment migration at the 
periphery to vessels, and some salt/pepper RPE (retinal 
pigment epithelium) disturbance.  Vision was noted to be 
20/100 in the right eye and 20/30 on the left.  An assessment 
of amblyopia, OD, most likely due to anisometropia, and 
possible retinitis pigmentosa was given.  It was recorded 
that he would be referred to a San Diego facility for an 
electroretinogram (ERG) and night vision complaints.  There 
is no indication in the service records that the ERG was 
accomplished.  

Upon examination in August 1982 for release from active duty, 
clinical evaluation of eyes revealed a slight right esotropia 
which was reported to be present as a child.  Distant vision 
was recorded as 20/200 in the right eye, and as 20/25 in the 
left eye. 

The veteran filed a claim for service connection for 
retinitis pigmentosa in December 1991.  He wrote in May 1993 
that he had been seeing a Dr. Keenan for the problem for the 
last eight years.  T. P. Keenan, M.D., wrote in July 1993 
that the appellant had been a patient since 1986, and had 
been rendered a diagnosis of retinitis pigmentosa with best 
correctable vision of 20/400 on the right and 20/25 on the 
left at that time.  He stated that examination of the fundus 
revealed typical findings of a tapetoretinal degeneration 
consistent with retinitis pigmentation.  It was reported that 
a visual field performed in 1991 showed less than ten degrees 
of central visual field in both eyes, consistent with a 
diagnosis of legal blindness.  Dr. Keenan related that the 
veteran's visual acuity was getting worse and that he had 
failed his division of motor vehicles driving test in March 
1993.  Best correctable vision at that time was 20/200 and 
20/70 in the right and left eye, respectively. 

Copies of Dr. Keenan's original clinic notes dating from 
January 1986 were received indicating that the veteran has 
first been seen at that time stating that he believed he had 
retinitis pigmentosa, and that he mother, uncle and 
grandmother had had the same disorder.  It was recorded that 
he had been examined in the Navy, but had no treatment for 
such.  The appellant was reported to relate a history of 
gradually diminishing vision for the past 15 to 20 years.  
Visual acuity at that time was 20/200 in the right eye and 
20/30+2 in the left eye.  Following examination, impressions 
of question of "TR" degeneration, and amblyopia, OD, were 
rendered.  In a subsequent entry dated in March 1986, it was 
reported that there had been no change in his vision.  It was 
noted on this occasion that there was a question of retinitis 
pigmentosa.  An impression of retinitis pigmentosa was 
provided in October 1988.  In 1991, it was noted that vision 
had decreased to the extent that the veteran was seeing 
flashes and floater, had to stop driving, and was having 
problems working.  In a letter dated in August 1996, Dr. 
Keenan wrote that the appellant was legally blind.

The veteran was afforded a VA examination in October 1996 
where it was recorded that he had been followed for many 
years for retinitis pigmentosa and that the diagnosis of such 
had been made in approximately 1981 while he was in service.  
It was noted that that he had gotten some debris in his eyes 
and had been examined for that when retinitis pigmentosa was 
found.  He related that he had a history of amblyopia, OD, 
and did recall some previous "muscle" surgery.  The veteran 
said that while in service, he had noticed some symptoms of 
stepping on the heels of men in front of him.  He denied 
difficulty with night vision as a child.  A strong family 
history or retinitis pigmentosa was noted, to include his 
mother, grandmother and uncle.  Upon examination, it was 
reported that the veteran had classic retinitis visual field 
well known as the 'donut field' showing severe constriction 
with only the central 10 degrees remaining intact in both 
eyes.  Diagnoses of retinitis pigmentosa, OU; amblyopia, OD; 
history of head trauma and orbital cellulitis, OD, were 
rendered.  In a discussion following the diagnoses, the 
examiner stated that if the veteran indeed had a true 
hereditary disorder, it most likely was present prior to his 
joining the military, although it might not have yet 
manifested, or the veteran had not had a recent examination.  
It was noted that vision records previous to joining the 
service were not available and that these would provide the 
most definitive way to determine pre-existence of retinitis 
pigmentosa and any progression of such in service.  It was 
added that pseudo retinitis should also be ruled out.  

Received in August 1997 were VA outpatient records dated 
between 1994 and 1995 reflecting continuing treatment and 
accommodative measures for diminishing vision.

Pursuant to Board remand of March 1996, the veteran was 
requested to provide medical records of eye treatment prior 
to service, among other requests for additional information, 
in June 1997 and February 1998.  In a reply dated in June 
1998, he stated that he did not possess any additional 
medical documentation.  

The appellant was afforded another VA examination in November 
1999 where previous history and symptoms were reiterated.  It 
was noted on this occasion that he had a history of amblyopia 
with strabismus surgery in the past.  Physical findings noted 
on VA examination in 1996 were essentially recited.  
Diagnoses of retinitis pigmentosa, both eyes and amblyopia of 
the right eye were rendered.  The examiner commented that 
retinitis pigmentosa was thought to be a genetic disorder and 
that the veteran had a family history of such.  It was stated 
that his eye condition was not aggravated by service.  

In a December 1999 addendum to the November 1999 report, it 
was noted that the claims folder was reviewed and that 
physical examination revealed true retinitis pigmentosa.  It 
was the examiner's opinion that retinitis pigmentosa most 
likely began prior to service, although it was not possible 
to give the exact onset of the disease process.  It was added 
that the natural history of such is gradual progressive 
disease.  The examiner summarized that retinitis pigmentosa 
was present prior to service and did not progress at a 
greater rate than normally expected.  

Analysis

VA regulations provide that congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (2000).  
Significantly, however, VA General Counsel has rendered an 
opinion which indicates that a distinction is to be made 
between congenital/developmental defects and 
congenital/developmental diseases.  VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); see also Monroe 
v. Brown, 4 Vet. App. 513 (1993).  The latter conditions may 
be service connected, primarily because unlike defects, they 
are subject to improvement or deterioration.  Id.  VA General 
Counsel found that retinitis pigmentosa, though a congenital 
or hereditary disease, may be service connected if it is 
shown that the disease was first manifested during active 
military service.  See VAOPGCPREC 67-90 (July 18, 1990).  The 
rationale was that the mere genetic or familial 
predisposition to develop the symptoms, even if the 
individual is almost certain to develop the condition at 
sometime in his life, does not constitute having the disease.  
Only when an active disease process exists can a claimant be 
said to have developed the disease.  Thus, if a claimant has 
a congenital or hereditary predisposition to develop a 
certain disease, but no manifestations at the time he enters 
military service, and he later manifests the disease during 
active military service, service connection may be granted. 
Id.  Therefore, diseases of hereditary origin can be 
considered to be incurred in service if the disease did not 
become evident until after entry in military service, and may 
be found to have been aggravated during service if it 
progresses during service at a greater rate than normally 
expected. Id.

The Board observes in this instance that there is little 
clinical evidence during service to definitively find that 
the veteran had retinitis pigmentosa prior to service.  It is 
demonstrated that vision in the right eye was substantially 
reduced at service entrance, but this was attributed to 
amblyopia.  However, the record reflects that although the 
appellant most recently denied any symptoms related to 
retinitis pigmentosa prior to entering the military, when 
first seen for vision problems in October 1980, he admitted 
that he had suffered from diminished night vision since he 
was a child of five, and also related a family history of 
such at that time.  The record reflects, however, that 
clinical evaluation in service was inconclusive for the 
disease, and service medical records reflect that no 
definitive diagnosis of retinitis pigmentosa was recorded, 
although it was felt that that the possibility of such 
existed based on the symptoms reported and observed.  It is 
noted that fundus examinations during service were reported 
to be normal.  On the other hand, abnormalities, said 
consistent with retinitis pigmentosa were first noted some 
years post service.  On VA examination in October 1996, a VA 
physician suggested that clinical records prior to service be 
obtained to ascertain any pre-existence of retinitis 
pigmentosa.  However, although the appellant stated in 
service that he wore glasses for years, and indicated on most 
recent VA eye examinations that he had eye surgery prior to 
service entrance, he has declined or been unable to provide 
any pre-service records for review.  

It is shown that the clinical record does provide clear 
indication that the appellant's current retinitis pigmentosa 
is of hereditary origins, as his mother, uncle and 
grandmother were all reported to be afflicted by the same 
disease process.  On VA examinations in both October 1996 and 
November 1999, it was concluded that a hereditary disorder 
most likely pre-existed service.  The VA examination addendum 
in December 1999 also found that symptomatology consistent 
with retinitis pigmentosa pre-existed service.  The Board 
points out that although the veteran cannot make a medical 
determination with respect to any symptoms he may had prior 
to service, he can attest to the symptoms he experienced.  
The law permits the use of such medical history in service 
(as well as other evidence from before, during, or after 
service) when determining whether the presumption of 
soundness has been rebutted by clear and unmistakable 
evidence.  See Harris v. West, 203 F. 3d 1347 (Fed.Cir. 
2000).  Thus, his statements in service to the effect that 
had suffered from diminished night vision since he was small 
child strongly corroborates the opinions of VA examiners that 
symptoms of retinitis pigmentosa pre-existed service.  The 
record thus provides clear and unmistakable (i.e., "obvious" 
or "manifest") evidence of pre-service manifestations of 
retinitis pigmentosa such that the veteran is not entitled to 
the benefit of the presumption of soundness at service 
entrance.  See 38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 
3.304(b) (2000).  Consequently, given that he is found to 
have had pre-existing symptoms consistent with retinitis 
pigmentosa, the medical question must be addressed as to 
whether it is at least as likely as not that such 
symptomatology increased in severity as the result of his 
time in the military. 

The Board finds in this instance that the laws, regulations, 
and General Counsel opinions in effect in August 1990 provide 
that service connection could be granted for a hereditary 
disease if it was first clinically manifested in service, or 
if it preexisted service and was aggravated thereby beyond 
the normal progression of the disease.  Based on the evidence 
of record, the RO concludes that the veteran's retinitis 
pigmentosa was not diagnosed in service, and moreover, that 
any symptoms of such that pre-existed service were not 
aggravated beyond the natural progression of the disease, as 
concluded by the VA examiner in December 1999.  

The veteran's service medical records clearly reflect that 
there was no diagnosis of retinitis pigmentosa in service, 
and that the disorder was not definitively identified by Dr. 
Keenan around 1988, which was approximately six years after 
discharge from active duty.  While the appellant's 
representative has argued that the appellant had no symptoms 
of retinitis pigmentosa prior to service, both VAOPGCPREC 67-
90 and the provision in the VBA ADJUDICATION PROCEDURE MANUAL 
M21-1 discussed above indicate that the point at which an 
individual starts to manifest symptoms of, or have 
pathological changes associated with a disease, is a factual 
issue and must be determined in each case based on all the 
medical evidence of record.  The fact remains that two VA 
examiners have stated that symptoms of retinitis pigmentosa 
most likely pre-existed service, and moreover, it has been 
concluded that it was not aggravated therein.  The clinical 
evidence confirms that the veteran's vision was not worse 
upon service separation than when he entered the military.  
Thus, there is no showing of aggravation during service, even 
if the retinitis is concluded to have existed prior to entry 
into service.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for retinitis pigmentosa, both as the result of 
direct incurrence and on the basis of aggravation, to include 
as the result of any trauma during active duty.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of his claim that would give rise to a 
reasonable doubt in favor of the veteran, the provisions of 
38 C.F.R. § 3.102 are not applicable, and the appeal is 
denied.



ORDER

Service connection for retinitis pigmentosa is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

